Opinion by
Ekwall, J.
When this case was called for trial, it was submitted on the same basis as the submission in Abstract 57282, namely, that the right to move to reopen or to set aside the submission was abandoned. An examination of the record failing to disclose evidence sufficient to overcome the presumption of correctness attaching to the collector’s classification, the protest was overruled. (T. M. Duche & Sons v. United States, 39 C. C. P. A. 186, C. A. D. 485, certiorari denied, T. M. Duche & Sons, Inc. v. United States, 344 U. S. 830, followed.)